                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISON

    JOE RICHARD “TREY” POOL,                  §
    III, TRENTON DONN “TRENT”                 §
    POOL, and ACCELEVATE2020,                 §         CIVIL ACTION
    LLC,                                      §
                                              §         No. 19-CV-2236
          Plaintiffs,                         §
    v.                                        §
    CITY OF HOUSTON and ANNA                  §
    RUSSELL, in her official capacity as      §
    Secretary of the City of Houston          §
                                              §
          Defendants.                         §
                                              §

                 DEFENDANTS CITY OF HOUSTON’S AND
     ANNA RUSSELL’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
          FILE REPLY TO RESPONSE TO MOTION TO DISMISS OR,
              ALTERNATIVELY, FOR SUMMARY JUDGMENT

         Defendants, the City of Houston (“Houston”), and Anna Russell,1 the former City

Secretary sued in her official capacity, (collectively “the City”), file this Unopposed

Motion for Extension of Time to File Reply to Response to Motion to Dismiss or,

Alternatively, Motion for Summary Judgment on Plaintiffs’ claims, seeking a ten-day

extension. In support of its Motion, the City states the following:

         Under this Court’s internal procedures, the City has just five days to file a reply to

the Pool Plaintiffs’ response to the City’s motions here. That will make the City’s reply

due on April 13, 2021. Both counsel for the City are and have been involved in a large,



1
    Ms. Russell is deceased.

                                               1
emergency matter that has involved extensive briefing and evidentiary work since last

Monday. That filing will be made on Thursday of this week. Consequently, neither has had

any time to address a reply brief. A ten-day extension will give the City’s counsel six days

to prepare a file their reply after this filing is made.

        This request for a ten-day extension is unopposed. It is not made for purposes of

delay but only so justice can be done.

        For the reasons stated herein, Defendants respectfully request that this Court grant

Defendants’ Unopposed Motion for Extension of Time to File Reply to Response to Motion

to Dismiss/Motion for Summary Judgment on Plaintiffs’ Claims and allow the City to file

its reply on April 23, 2021, and award Houston such other relief as to which the Court finds

it entitled.




                                                2
                                             Respectfully submitted,
                                             ARTURO G. MICHEL
                                             City Attorney
                                             SUZANNE R. CHAUVIN
                                             Chief, General Litigation Section

                                       By:    /s/ Suzanne R. Chauvin
                                             Suzanne R. Chauvin
                                             Senior Assistant City Attorney
                                             Southern District Bar No. 14512
                                             Texas State Bar No. 04160600
                                             City of Houston Legal Department
                                             P.O. Box 368
                                             Houston, Texas 77001-368
                                             900 Bagby, 4th Floor
                                             Houston, Texas 77002
                                             Telephone: 832.393.6219
                                             Fax: 832.393.6259
                                             suzanne.chauvin@houstontx.gov

                                             Attorney in Charge


Of Counsel:

Collyn A. Peddie
Senior Assistant City Attorney
Southern District Bar No. 843
Texas State Bar No.: 15707300
832.393.6463 - Telephone
collyn.peddie@houstontx.gov

Attorneys for Defendants
City of Houston and Anna
Russell, in her official capacity
as Secretary for the City of Houston




                                         3
                         CERTIFICATE OF CONFERENCE

      I certify that on April 13, 2021, Counsel for Plaintiffs was contacted by Collyn
A. Peddie. Plaintiffs’ Counsel stated that he is unopposed to this Motion.

                                              /s/ Suzanne R. Chauvin
                                              Suzanne R. Chauvin




                           CERTIFICATE OF SERVICE

       I certify that on April 13, 2021, a copy of the foregoing Defendants City of
Houston and Anna Russell’s Unopposed Motion for Extension of Time to File Reply
to Response to Motion to Dismiss or, Alternatively, Motion for Summary Judgment
on Plaintiffs’ Claims was served electronically on the CM/ECF system which will
automatically serve an electronic notice on the following counsel of record for
Plaintiffs:

Jerad Najvar
Austin M.B. Whatley
NAVJAR LAW FIRM, PLLC
2180 North Loop West, Suite 255
Houston, TX 77018
jerad@najvarlaw.com
austin@najvarlaw.com

IMPG ADVOCATES, INC.
Paul A. Rossi
316 Hill Street
Mountville, PA 17554
Paul-Rossi@comcast.net

                                              /s/ Suzanne R. Chauvin
                                              Suzanne R. Chauvin




                                          4
